Citation Nr: 9934264	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-04 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946, and from September 1951 to December 1952.   

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1997 rating decision 
in which the RO denied the veteran's claims of service 
connection for tinnitus and bilateral hearing loss.  The 
veteran filed an NOD in December 1997, and the RO issued an 
SOC in February 1998.  The veteran filed a substantive appeal 
in March 1998 and, in June 1999, he testified before a 
Decision Review Officer during a videoconference hearing 
between VA offices in Wilkes-Barre and Philadelphia.  
Supplemental statements of the case (SSOC's) were issued in 
July 1998 and July 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records reflect whispered-
voice test findings of 15/15 at separation from both 
periods of active service.  

3. On VA examination in September 1996, the examiner 
diagnosed the veteran with bilateral hearing impairment, 
right ear greater than the left, due to explosive trauma; 
and intermittent tinnitus, residuals of explosive trauma.  

4. The veteran was exposed to post-service noise exposure, to 
include frequent use of a chainsaw, the use of firearms 
while hunting, and employment as a supervisor in a 
railroad car factory.  

5. On VA examination in May 1998, the examiner, after having 
reviewed the veteran's claims file, reported that, given 
the veteran's history of occupational noise exposure and 
the normal findings for hearing upon evaluation of the 
ears during discharge examination in 1952, it was not 
likely that the veteran's tinnitus and hearing loss had 
resulted from his military service.  

6. The preponderance of the evidence is against the veteran's 
claim that his tinnitus, first diagnosed in September 
1996, is related to active service.  

7. The preponderance of the evidence is against the veteran's 
claim that his bilateral hearing loss, first diagnosed in 
October 1985, is related to active service.  


CONCLUSIONS OF LAW

1. The veteran's tinnitus was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2. The veteran's bilateral hearing loss was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during medical examinations associated with his active 
service, whispered voice tests reflected findings of 15/15 
for the right ear and 15/15 for the left ear.  Additionally, 
a sick call treatment record from the U.S.S. Eaton (DDE-510), 
noted that, in July 1952, the veteran was treated for an ear 
infection.  

Thereafter, in July 1996, the veteran filed a claim seeking 
service connection for a "hearing condition."  In September 
1996, he was medically examined for VA purposes.  He noted 
his service medical history, to include a shell from a three-
inch gun exploding at close range, rendering him unconscious 
and resulting in bleeding from his right ear.  The veteran 
reported that, at that time, he had experienced a loud, 
painful ringing in both of his ears, and that evaluation had 
revealed a perforated right tympanic membrane.  The veteran 
reported that, since then, he had had a progressive loss of 
hearing, more pronounced in the right ear than the left.  He 
wore a hearing aid in his left ear, and indicated that he had 
occasional buzzing and ringing sensations.  On clinical 
evaluation, in particular, the tympanic membranes were 
intact, the right being dull with a coarse texture, and the 
left being dull with a smooth texture.  There was no evidence 
of active or infectious ear disease.  The examiner's 
diagnosis was bilateral hearing impairment, right ear greater 
than the left ear, due to explosive trauma; and intermittent 
tinnitus, residuals of explosive trauma.

Later that same month, September 1996, the veteran underwent 
a VA audiological evaluation.  He reported that his hearing 
loss had been progressive since his military service, during 
which he had suffered a traumatic perforation of the right 
tympanic membrane following a three-inch gun turret 
explosion.  The veteran also reported chronic ear infections 
in his right ear since that time, with the last episode 
occurring approximately two years previously.  In addition, 
the veteran reported post-service noise exposure for 26 years 
as a factory worker.  Also, he complained of experiencing a 
periodic, bilateral, ringing tinnitus, and that it occurred 
once every six months and lasted for approximately 30 minutes 
per episode.  Upon audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
60
75
LEFT
15
5
65
70
70

Puretone decibel average for the right ear was 55 dB, and for 
the left ear 53 dB.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 72 
percent in the left ear.  The examiner noted that the veteran 
suffered a sloping, mild-severe, mid to high frequency 
sensorineural hearing loss bilaterally.  

In October 1996, the RO received Geisinger Medical Center 
treatment records, dated from October 1985 to December 1990.  
In particular, a record dated in October 1985 reflected the 
veteran's complaints of a gradual loss of hearing.  The 
examiner noted that the veteran had experienced significant 
amounts of noise exposure, including exposure to an exploding 
shell during service, frequent use of a chainsaw, being a 
right-handed hunter who used rifles and shotguns, and 
exposure to noise working as a supervisor in a railroad car 
factory.  In September 1990, the veteran was noted to suffer 
from left external otitis as well as bilateral sensorineural 
hearing loss without progression.  In addition, audiological 
evaluations in October 1985 and September 1990 revealed pure 
tone thresholds, in decibels, as follows:

1985




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
50
55
LEFT
10
0
55
50
60

1990




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
60
LEFT
25
20
85
100
105

Thereafter, in March 1998, the RO received Geisinger Medical 
Center treatment records, many duplicative, dated from August 
1957 to December 1990.  In particular, records in August and 
September 1957 reflected the veteran's treatment for right 
ear otitis media and acute otitis externa.  The veteran 
complained of a decrease in hearing at that time.  A 
subsequent treatment record, also dated in September 1957, 
noted that the veteran's hearing had returned to normal.  

In May 1998, the veteran again underwent VA examination.  The 
examiner noted that he had reviewed the veteran's claims 
file, and that the service medical records gave no indication 
of hearing loss or ear problems.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
70
LEFT
20
10
60
60
70

Puretone decibel average for the right ear was 55 dB, and for 
the left ear 50 dB.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  The examiner further noted that, 
considering the veteran's history of occupational noise 
exposure, and the normal findings for hearing and evaluation 
of his ears during his discharge physical in 1952, it was not 
likely that the veteran's hearing loss and tinnitus were a 
result of his military service.  

In June 1999, the veteran testified before a Decision Review 
Officer during a video conference hearing between the VA 
facilities in Wilkes-Barre and Philadelphia.  He reiterated 
that he had suffered damage to his ears following a shell 
explosion during service in World War II.  He also testified 
that he had been treated in service for an ear infection, and 
had been given ear drops.  In addition, he reported post-
service treatment at Geisinger Medical Center.  

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Upon review of the evidence, the Board initially finds that 
the veteran's claims are well grounded, in that they are 
plausible.  In this regard, we note that the veteran has a 
current diagnosis of tinnitus and bilateral hearing loss, he 
has contended that both disorders manifested themselves 
during service, and a VA examiner in September 1996 related 
the disorders' onset to service.  The Board is also satisfied 
that all relevant facts have been properly developed.  The 
veteran has undergone audiological examinations in connection 
with his claims, and these records have been associated with 
the claims file.  The evidence of record is considered 
sufficient for purposes of this appeal.  Therefore, no 
further development is necessary to comply with the 
Secretary's duty to assist the veteran pursuant to 
38 U.S.C.A. § 5107.  The Board, therefore, holding the 
veteran's claims well grounded, will proceed to review the 
case on the merits.  

In reviewing the evidence, the Board notes that the veteran's 
service medical records do not reveal any evidence of 
complaints, manifestations, or diagnoses of tinnitus or 
bilateral hearing loss.  Whispered-voice tests at separation 
from both periods of active service were reported as 15/15.  
Upon VA examination in September 1996, the examiner reported 
the veteran was suffering from bilateral hearing impairment, 
right ear greater than the left, due to explosive trauma; and 
intermittent tinnitus, residuals of explosive trauma.  
Treatment records from Geisinger Medical Center reflect that 
the veteran had had significant amounts of noise exposure 
since service, to include frequent use of a chainsaw, use of 
rifles and shotguns, and exposure to noise as a supervisor at 
a railroad car factory.  Subsequent Geisinger Medical Center 
records, dated in August and September 1957, revealed the 
veteran's treatment for otitis media and otitis externa.  In 
a May 1998 VA examination, the examiner, having reviewed the 
complete, longitudinal history in the veteran's claims file, 
opined that the veteran's hearing loss and tinnitus were not 
service related. 

The Board notes that the Court of Appeals for Veterans Claims 
has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet.App. 185, 187 (1999).  In 
addition, the Court has also held that a physician's opinion, 
predicated on a history related by the veteran, can be no 
better than the facts alleged by him.  See Elkins v. Brown, 5 
Vet.App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  

We are cognizant that the September 1996 VA opinion, with 
respect to the onset of the veteran's tinnitus and hearing 
loss, was given 44 years following his separation from 
service in 1952, and was not predicated on any clinical data 
or other supportive rationale.  On the other hand, the later 
medical opinion, offered by the VA examiner in May 1998, was 
predicated upon a review of the veteran's claims file, to 
include his service medical records.  Therefore, the Board, 
after careful review, finds the September 1996 VA opinion not 
material, given that it was predicated solely upon the 
veteran's reported service history, without analysis of the 
entire disability picture.  Thus, when we consider the lack 
of complaints, during and after service, pertinent to 
tinnitus and hearing loss; the veteran's history of 
significant post-service noise exposure; and the May 1998 
medical opinion, we find that the preponderance of the 
evidence is against the veteran's claim that his tinnitus 
and/or bilateral hearing loss is directly attributable to his 
active service.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for tinnitus and bilateral hearing loss, regardless of 
the fact that he currently is not shown to be suffering from 
disabilities that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau, Montgomery, supra.

The Board recognizes the veteran's assertion that he 
experienced acoustic trauma from an exploding shell while 
serving aboard a ship in the Pacific theater of operations 
during World War II.  It does not appear the RO has made a 
determination as to whether the veteran had "engaged in 
combat with the enemy," nor did the RO discuss the 
applicability of 38 U.S.C. § 1154(b); see also 38 C.F.R. 
§ 3.304(d).  Under those provisions, the Secretary is 
required to accept as sufficient proof of service connection 
satisfactory lay or other evidence, with respect to an injury 
or disease claimed to have been incurred during combat, even 
in the absence of official records to corroborate incurrence 
of the claimed injury or disease, provided that the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, and to resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  The Court has held that 
section 1154(b) "does not constitute a substitute for 
evidence of current disability, causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  Kessel v. 
West, 13 Vet.App. 9, 17 (1999) (emphasis in original).  

Therefore, even if we assume, for purposes of the veteran's 
appeal, that he was knocked unconscious by an exploding shell 
which resulted in a perforated right ear drum (which we have 
no reason to doubt), because section 1154(b) does not obviate 
the third requirement, we find that the veteran is still 
required to submit competent medical evidence of a causal 
relationship between his current tinnitus and hearing loss, 
and his military service.  See Wade v. West, 11 Vet.App. 302, 
305-6 (1998).  In this instance, while the record does 
contain a VA medical opinion linking the veteran's disorders 
to service, that opinion was based merely upon the veteran's 
reported history, and was not predicated upon any clinical 
data or other supportive rationale.  Furthermore, it was 
given some 44 years following the veteran's separation from 
service.  Therefore, we find the opinion not to be 
sufficiently probative to override the ample other evidence 
of record (including a later medical opinion rendered after 
review of the entire history and findings), which, as 
discussed above, preponderates against the claim for service 
connection.  Thus, any error committed by the RO in not 
addressing section 1154(b) was not prejudicial to the 
veteran.  


ORDER

1. Entitlement to service connection for tinnitus is denied.  

2. Entitlement to service connection for bilateral hearing 
loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

